DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 and Figures 4A-4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a lower interconnection line” in line 2. It is not clear whether the limitation refers to “a lower interconnection line” in line 2 of claim 17, upon which claim 18 depends. For examination purposes, the limitation is considered as referring to “a lower interconnection line” in line 2 of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doris (US 2021/0066581, hereinafter Doris-A).
Regarding claim 1, Doris-A discloses, in FIG. 8 and in related text, a magnetic memory device, comprising: 
a lower interlayer insulating layer (20, 24) on a substrate (10, 12); 
a bottom electrode contact (14S) disposed in the lower interlayer insulating layer; and 
a magnetic tunnel junction pattern (26P) on the bottom electrode contact, 
wherein the bottom electrode contact comprises a second region (P1 in FIG. 7) and a first region (P2 in FIG. 7), which are sequentially disposed in a first direction (vertical direction in FIG. 8) perpendicular to a top surface of the substrate so that the second region is between the first region and the top surface of the substrate, and 
wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate (see Doris-A, [0031], [0050], [0057]).
Regarding claim 3, Doris-A discloses wherein the lower interlayer insulating layer comprises a first insulating pattern and a second insulating pattern, which are sequentially stacked on the substrate, wherein the first region (P2) of the bottom electrode contact (14S) is disposed in the first insulating pattern (24), wherein the second region (P1) of the bottom electrode contact is disposed in the second insulating pattern (20), and wherein the first insulating pattern and the second insulating pattern comprise different materials from each other (see Doris-A, FIG. 8, [0058]).
Regarding claim 9, Doris-A discloses wherein the magnetic tunnel junction pattern (26P) covers an entire top surface of the bottom electrode contact (14S) (see Doris-A, FIG. 8).
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doris (US 2021/0066578, hereinafter Doris-B).
Regarding claim 10, Doris-B discloses, in FIG. 16 and in related text, a magnetic memory device, comprising: 
a first interlayer insulating layer (10) on a substrate; 
a bottom electrode contact (55S) on the first interlayer insulating layer; 
a second interlayer insulating layer (24) covering the bottom electrode contact; and 
a magnetic tunnel junction pattern (26P) on the bottom electrode contact and the second interlayer insulating layer, 
wherein the bottom electrode contact comprises a third region (50), a second region (52), and a first region (54), which are sequentially arranged in a first direction (vertical direction in FIG. 16) perpendicular to a top surface of the substrate, 
wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate, and wherein a third width of the third region of the bottom electrode contact is larger than the second width of the second region of the bottom electrode contact, when measured in the second direction (see Doris-B, [0033]-[0034], [0076], [0094]).
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak (US 2018/0211995).
Regarding claim 17, Bak discloses, in FIG. 16 and in related text, a magnetic memory device, comprising: 
a lower interconnection line (120a) on a substrate (10); 
a first interlayer insulating layer (110) provided on the substrate to cover a side surface of the lower interconnection line; 
a bottom electrode contact (120b, 120c, 135) on the first interlayer insulating layer; 
a second interlayer insulating layer (110, 130) covering a side surface of the bottom electrode contact; 
a lower insulating layer (111) interposed between the first interlayer insulating layer and second interlayer insulating layer; and 
a data storing structure (DSP) on the bottom electrode contact, wherein the data storing structure comprises a bottom electrode (BE), a magnetic tunnel junction pattern (MTJ), and a top electrode (TE), which are sequentially stacked on the bottom electrode contact, 
wherein the second interlayer insulating layer (130) has recessed regions provided at opposite sides of the data storing structure, from a cross-sectional view, 
wherein the bottom electrode contact comprises a plurality of first regions (narrow regions of 120b and 120c, 135) and a plurality of second regions (wide region of 120b and 120c), which are alternately stacked in a first direction (vertical direction in FIG. 16) perpendicular to the top surface of the substrate, and wherein when measured in a direction parallel to the top surface of the substrate, each of the first regions of the bottom electrode contact has a first width (narrow width) and each of the second regions of the bottom electrode contact has a second width (wide width) different from the first width (see Bak, [0024], [0046]-[0048], [0053], [0059]).
Regarding claim 18, Bak discloses a lower interconnection line (120a) disposed between the substrate (100) and the bottom electrode contact (120b and 120c, 135) and electrically connected to the bottom electrode contact; and an upper interconnection line (BL) disposed on the data storing structure (DSP) and electrically connected to the data storing structure, wherein a bottom surface of the bottom electrode contact (120b) is in contact with the lower interconnection line (120a), and wherein a top surface of the bottom electrode contact (135) is in contact with the bottom electrode (BE) of the data storing structure (see Bak, FIG. 16, [0046], [0109]).
Regarding claim 19, Bak discloses a capping insulating layer (140), a third interlayer insulating layer (151), and a fourth interlayer insulating layer (155), which are sequentially stacked on the second interlayer insulating layer (130), wherein a bottom surface of the bottom electrode contact (120b) is coplanar with a bottom surface of the lower insulating layer (111), and wherein the fourth interlayer insulating layer (155) covers the upper interconnection line (BL) (see Bak, FIG. 16, [0046]-[0048], [0070]-[0071], [0109]).
Regarding claim 20, Bak discloses wherein the data storing structure (DSP) covers an entire top surface of the bottom electrode contact (135) (see Bak, FIG. 16).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Doris-A (US 2021/0066581).
Regarding claim 1, Suh discloses, in FIG. 15 and in related text, a magnetic memory device, comprising: 
a lower interlayer insulating layer (142) on a substrate (110); 
a bottom electrode contact (BEC) disposed in the lower interlayer insulating layer; and 
a magnetic tunnel junction pattern (ME) on the bottom electrode contact (see Suh, [0041], [0053]-[0055]).
Suh does not explicitly disclose wherein the bottom electrode contact comprises a second region and a first region, which are sequentially disposed in a first direction perpendicular to a top surface of the substrate so that the second region is between the first region and the top surface of the substrate, and 
wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate.
Doris-A teaches wherein the bottom electrode contact comprises (14S) a second region (P1 in FIG. 7) and a first region (P2 in FIG. 7), which are sequentially disposed in a first direction (vertical direction in FIG. 8) perpendicular to a top surface of the substrate so that the second region is between the first region and the top surface of the substrate, and 
wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate (see Doris-A, FIG. 8, [0031], [0050], [0057]).
Suh and Doris-A are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Doris-A because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suh to include wherein the bottom electrode contact comprises a second region and a first region, which are sequentially disposed in a first direction perpendicular to a top surface of the substrate so that the second region is between the first region and the top surface of the substrate, and wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate, as taught by Doris-A, in order to provide a stable electrode (see Doris-A, [0007]).
Regarding claim 3, Suh in view of Doris-A teaches the device of claim 1.
Doris-A teaches wherein the lower interlayer insulating layer comprises a first insulating pattern and a second insulating pattern, which are sequentially stacked on the substrate, wherein the first region (P2) of the bottom electrode contact (14S) is disposed in the first insulating pattern (24), wherein the second region (P1) of the bottom electrode contact is disposed in the second insulating pattern (20), and wherein the first insulating pattern and the second insulating pattern comprise different materials from each other (see Doris-A, FIG. 8, [0058]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Suh in view of Doris-A teaches the device of claim 1.
Suh discloses a lower interconnection line (134) disposed between the substrate (100) and the bottom electrode contact (BEC) and electrically connected to the bottom electrode contact; and an upper interconnection line (BL) disposed on and electrically connected to the magnetic tunnel junction pattern (ME) (see Suh, FIG. 15, [0051], [0056]).
Regarding claim 7, Suh in view of Doris-A teaches the device of claim 1.
Suh discloses a lower insulating layer (138) interposed between the substrate (100) and the lower interlayer insulating layer (142), wherein a bottom surface of the lower insulating layer is coplanar with a bottom surface of the bottom electrode contact (BEC) (see Suh, FIG. 15, [0052]).
Regarding claim 8, Suh in view of Doris-A teaches the device of claim 1.
Suh discloses a capping insulating layer (144) and an upper interlayer insulating layer (146), which are sequentially stacked on the lower interlayer insulating layer (142), wherein the lower interlayer insulating layer comprises recessed regions provided at opposite sides of the magnetic tunnel junction pattern (ME), from a cross-sectional view, and wherein the capping insulating layer: covers a side surface of the magnetic tunnel junction pattern, is interposed between the side surface of the magnetic tunnel junction pattern and the upper interlayer insulating layer, and extends into a region between the lower interlayer insulating layer and the upper interlayer insulating layer (see Suh, FIG. 15, [0055]).
Regarding claim 9, Suh in view of Doris-A teaches the device of claim 1.
Suh discloses wherein the magnetic tunnel junction pattern (ME) covers an entire top surface of the bottom electrode contact (BEC) (see Suh, FIG. 15).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Doris-B (US 2021/0066578).
Regarding claim 10, Suh discloses, in FIG. 15 and in related text, a magnetic memory device, comprising: 
a first interlayer insulating layer (130) on a substrate (100); 
a bottom electrode contact (BEC) on the first interlayer insulating layer; 
a second interlayer insulating layer (142) covering the bottom electrode contact; and 
a magnetic tunnel junction pattern (ME) on the bottom electrode contact and the second interlayer insulating layer (see Suh, [0041], [0050], [0053], [0055]-[0056]).
Suh does not explicitly disclose wherein the bottom electrode contact comprises a third region, a second region, and a first region, which are sequentially arranged in a first direction perpendicular to a top surface of the substrate, wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate, and wherein a third width of the third region of the bottom electrode contact is larger than the second width of the second region of the bottom electrode contact, when measured in the second direction.
Doris-B teaches wherein the bottom electrode contact comprises a third region (50), a second region (52), and a first region (54), which are sequentially arranged in a first direction (vertical direction in FIG. 16) perpendicular to a top surface of the substrate, wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate, and wherein a third width of the third region of the bottom electrode contact is larger than the second width of the second region of the bottom electrode contact, when measured in the second direction (see Doris-B, FIG. 16, [0033]-[0034], [0076], [0094]).
Suh and Doris-B are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Doris-B because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suh to include wherein the bottom electrode contact comprises a third region, a second region, and a first region, which are sequentially arranged in a first direction perpendicular to a top surface of the substrate, wherein a first width of the first region of the bottom electrode contact is smaller than a second width of the second region of the bottom electrode contact, when measured in a second direction parallel to the top surface of the substrate, and wherein a third width of the third region of the bottom electrode contact is larger than the second width of the second region of the bottom electrode contact, when measured in the second direction, as taught by Doris-B, in order to provide stable electrode (see Doris-B, [0094]).
Regarding claim 16, Suh in view of Doris-B teaches the device of claim 10.
Suh teaches wherein the second interlayer insulating layer (142) comprises recessed regions provided at opposite sides of the magnetic tunnel junction pattern (ME), from a cross-sectional view, and wherein the magnetic tunnel junction pattern covers an entire top surface of the bottom electrode contact (BEC) (see Suh, FIG. 15).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 2.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 4.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 5.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 11.
The prior art of record, Suh, discloses a lower insulating layer interposed between the substrate and the second interlayer insulating layer, wherein the bottom electrode contact is disposed in the lower insulating layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein a width of the bottom electrode contact in the lower insulating layer is smaller than the third width of the third region of the bottom electrode contact” in combination with other limitations as recited in claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811